DETAILED ACTION
The present application was filed on or about 16 June 2020. 
This Detailed Action is a response to Applicant’s Response to Office Action Under 37 CFR 1.111 and Interview Summary filed on or about 25 January 2022. 
 Claims 1-20 are rejected.

Prior Art
Applicant is encouraged to review to the attached prior art document titled “Flash Memory.”  It should be noted that the prior art includes all that is taught about flash memories.  Of particular relevance to Applicant’s invention is the operation of NAND flash memories that is disclosed in the cited prior art and the attached “Flash Memory” document. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In regards to Claim 16, Applicant has amended the claims to read 
in response to a unit of host data corresponding to the first range of logical address, assign the host data corresponding to a second range of logical addresses to the second subset of planes, but not the first subset of planes;

Applicant other independent claims recite:
in response to a unit of host data corresponding to the second range of logical address, assign the host data corresponding to a second range of logical addresses to the second subset of planes, but not the first subset of planes;

This discrepancy in the claims is brought to Applicant’s attention.  It may need correction.  Appropriate action is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lee et al (US 2008/0034154 A1 referred hereinafter as Lee)
In regards to Claim 1, discloses a non-volatile storage apparatus, comprising: 
a plurality of planes, each of the planes having a plurality of non-volatile memory cells arranged into blocks and each of the blocks including a plurality of sub-blocks (Lee [0029, 0050-0052; Fig. 7] discloses a flash memory chip supporting four planes where each plane is further divided into a plurality of blocks and each block is further divided in pages interpreted as sub-blocks.), the planes including a first subset of one or more planes and a second subset of one or more planes, the first subset and second subset being distinct (Lee [Fig. 7 Plane 0-3] discloses the planes contain one or more planes.  A first subset of planes includes the distinct Planes 0.  Lee [Fig. 7].  A second subset of one plane is Plane 1.  Lee [Fig. 7].); 
a plurality of word lines connected the memory cells (Lee [0086] discloses a page size is 4 K bytes or higher for multi-level cell flash memory. A person having ordinary skill in the art would know that the operation of a flash memory cell inherently requires a connection of a plurality of word lines to the flash memory cells. This statement of the skill of a person having ordinary skill in the art is supported by Lee’s disclosure that its invention is related to Chen et al [US 7,082,056 B2 referred hereinafter as Chen].  Lee [0002]. Chen [DETX 20; Fig 4A] discloses a flash cell is connected to a word line.  Additional support of the above statement of the skill of a person having ordinary skill in the art can be found in the lecture notes from The Berkeley Wireless Research Center’s EE141 Spring 2007 course that discloses a plurality of word lines connected to the memory cells.  See slides 18-221.); 
one or more control circuits connected to the memory cells and to the word lines (Lee [0043-0044] discloses a flash controller connecting a PCIE bus and flash memory modules.), the one or more control circuits configured to: 
receive a plurality of units of host data (Lee [0006] teaches a host reading and writing data by way of logical and physical addresses. A unit of host data is interpreted as the data to be written or to be read for use by the host. Lee [0030-0032; Fig. 3] teaches a plurality of units of host data as a plurality of logical sectors.), including host data corresponding to a first range of logical address (Lee [0034-0035; Fig. 3] teaches a first logical sector having a first logical address.) and to a second range of logical addresses (Lee [0034-0035; Fig. 3] teaches a second , the first and second ranges of logical addresses being distinct (Lee [0034-0035] teaches the first and second sectors are distinct because they are different sectors residing on different planes.);
in response to a unit of host data corresponding to the first range of logical address (Lee [0050] teaches a page of data where logical sectors are assigned by the host. A first range of logical sectors is assigned to a first plane. Lee [0050-0051].  For example, writing to Plane 0 requires the host to assign page of logical sectors. Lee [0050-0051].), assign the host data corresponding to a first range of logical addresses to the first subset of planes, but not to the second subset of planes (Lee [0032-0035] discloses mapping logical address (LSA) from a host to physical block addresses (PBA) where each page of the PBA stores one sector of data and the LSA.  The translation of logical to physical addresses is controlled by the flash controller.  Lee [0044].  Lee [0051] teaches a sequential stream of host data is written across the four planes.  Data writing is segregated between planes. Lee [0052].); 
in response to a unit of host data corresponding to the second range of logical address (Lee [0050] teaches a page of data where logical sectors are assigned by the host. A first range of logical sectors is assigned to a first plane. Lee [0050-0051].  For example, writing to Plane 1 requires the host to assign page of logical sectors. Lee [0050-0051].), assign the host data corresponding to a second range of logical addresses to the second subset of planes, but not the first subset of planes (Lee [0032-0035] discloses mapping logical address (LSA) from a host to physical block addresses (PBA) where each page of the PBA stores one sector of data and the LSA.  The translation of logical to physical addresses is controlled by the flash controller.  Lee [0044].  Lee [0051] teaches a sequential stream of host data is written across the four planes.  Data writing is segregated between planes. Lee [0052].); and 
concurrently program the host data corresponding to the first range of logical addresses into memory cells of a sub-block the first subset of planes along a first of the word lines and program the host data corresponding to the second range of logical addresses into memory cells of a sub-block of the second subset of planes along a second of the word lines (Lee [0052] teaches writing data to each plane in 64 pages until each block is full.  Writing is executed from block 0 of Plane 0 through block the last block of Plane 0.  Lee [0052].  Writing for Plane 1 begins at block 1 through the last block.  Lee [0052].), the first word line and second word line being distinct (Lee [0009, 0050-0053; Fig. 2B] disclose the writing to the flash memory cells of Plane 0 and Plane 1 utilize distinct word lines because writing is to distinct flash memory cells.).  
In regards to Claim 2, Lee discloses the non-volatile storage apparatus of claim 1, further comprising: one or more buffer memories, including a page buffer configured to store host data to be concurrently programmed into the memory cells of the plurality of planes (Lee [0031; Fig. 3 #46] discloses sector data buffers storing 512-byte sectors of data to be written to pages in the flash memory module.  The sector data buffers store data from the host until a full page is formed.  Lee [0050].), wherein the one or more control circuits are connected to the one or more buffer memories (Lee [0043] teaches a flash controller.), the one or more control circuits further configured to: 
in response to a unit of host data corresponding to the first range of logical address (Lee [0032] teaches the LSA sector address is a logical address sent from a host PC.  Lee [0050] teaches logical sectors of data from the host are buffered until a full page is formed. Lee [0050] teaches a page of data where logical sectors are assigned by the host. A first range of logical sectors is assigned to a first plane. Lee [0050-0051].), store the unit of host data corresponding to the first range of logical addresses in a first write queue (Lee [0032] teaches the LSA sector address is a logical address sent from a host PC.  Lee [0050] teaches logical sectors of data from the host are buffered until a full page is formed.  Therefore, Lee discloses receiving a full page of logical addresses as a first range.) in the one or more buffer memories (Lee [0050] teaches each plane has a pipelined page register that holds the plane’s data until a full page is held.); 
accumulate one or more write units of data corresponding to the first range of logical addresses in the first write queue (Lee [0050] teaches logical sectors of data from the host are buffered until a full page is formed.); 
in response to a unit of host data corresponding to the second range of logical addresses (Lee [0050] teaches a page of data where logical sectors are assigned by the host.), store the unit of host data corresponding to the second range of logical addresses in a second write queue in the one or more buffer memories (Lee [0050-0052] teaches streaming host data across four planes in order.  Writes are streamed across Planes 0-3.  Lee [0051].  For each plane write occur sequentially across blocks in 64 page increments.  Lee [0052].  In combination with Lee’s disclosure of LSA sector address and data buffers, Lee discloses a second range of logical addresses as the next volume of data in the sequence.); 
accumulate one or more units of host data corresponding to the second range of logical addresses in the second write queue (Lee [0050] teaches logical sectors of data from the host are buffered until a full page is formed.);
form the accumulated host data from one or both of the first write queue and the second write queue into at least a portion of a page of write data (Lee [0052] discloses writing the data represented by the LSA in physical blocks.); and store the at least a portion of the page of write data in the page buffer (Lee [0031; Fig. 3 #46] discloses sector data buffers storing 512-byte sectors of data to be written to pages in the flash memory module.  The sector data buffers store data from the host until a full page is formed.  Lee [0050].).  
In regards to Claim 3, Lee discloses the non-volatile storage apparatus of claim 2, the apparatus including: a memory controller comprising the one or more of the buffer memories for the first write queue and the second write queue (Lee [0043] teaches a flash memory controller.).  
In regards to Claim 4, Lee discloses the non-volatile storage apparatus of claim 3, wherein: the memory controller is configured to: form the host data from one or both of the first write queue and the second write queue into the at least a portion of the page of write data (Lee [0044] discloses the flash controller forming the physical data from the LSA sent by the host.); assign physical addresses on the plurality of planes to which the at least a portion of the page of write data is to be written (Lee [0051-0052] teaches writing the streams of host data to physical blocks in 64 page increments.); and transfer the at least a portion of the page of write data to the page buffer (Lee [0050] teaches buffering page data into a register until a full page of data is ready for writing.).  
In regards to Claim 5, Lee discloses the non-volatile storage apparatus of claim 4, wherein: the memory controller is configured to assign the physical addresses to which the at least a portion of the page of write data is to be written (Lee [0044] teaches the flash controller assigning physical addresses from logical address through address translation.) that independently specifies a word line in each of the first and second subsets of planes and independently specifies sub-blocks within each of the planes (Lee [0052-0053] teaches .  
In regards to Claim 6, Lee discloses the non-volatile storage apparatus of claim 4, wherein the memory cells are formed on a memory die (Lee [Fig. 5] teaches flash memory modules.), the non-volatile storage apparatus further comprising: a control die, formed separately from and bonded to the memory die to form a bonded die pair and including the page buffer (Lee [Fig. 5] teaches the flash controller is bonded to the flash memory modules and the DRAM memory modules.).  
In regards to Claim 7, Lee discloses the non-volatile storage apparatus of claim 1, wherein the memory cells are formed on a memory die (Lee [Fig. 5] teaches flash memory modules.), the non-volatile storage apparatus further comprising: a control die, formed separately from and bonded to the memory die to form a bonded die pair and including at least a portion of the one or more control circuits (Lee [Fig. 5] teaches the flash controller is bonded to the flash memory modules and the DRAM memory modules.).  
In regards to Claim 8, Lee discloses the non-volatile storage apparatus of claim 1, wherein: the planes are part of a memory die that is formed according to a three dimensional NAND architecture, the sub-blocks corresponding to separated vertical regions of each of the planes (Lee [Fig. 3, Fig. 5,  Fig. 7] teaches flash memory modules arranged with depth.  For example, Lee’s flash memory modules are arranged as a stack of modules where each module has (VAL, LSA, DATA) X 64 Pages X 4 Planes.  Lee [Fig. 5 #50].  This arrangement sets a three dimensional architecture having x, y, and z planes.  Each of planes 0-3 has vertical regions where each of pages making up a block also have a vertical orientation.  Lee [Fig. 7 Planes 0-3].).  
In regards to Claim 9, Lee discloses the non-volatile storage apparatus of claim 1, wherein the number of the plurality of planes is four and each of the first and second subsets corresponding to two planes (Lee [Fig. 7] teaches four planes. The first and second subsets of Lee’s invention are Planes 0 and 1.  Lee [Fig. 7].).  
In regards to Claim 10, Lee discloses the non-volatile storage apparatus of claim 1, wherein: the one or more control circuits are further configured to: receive physical addresses to which to concurrently program the host data corresponding to the first range of logical addresses and the host data corresponding to the second range of logical addresses (Lee [0049] teaches concurrent writes between planes.), the physical addresses independently specifying a word line in each of the first and second subsets of planes and independently specifying sub-blocks within each of the planes (Lee [0051-0053] teaches writing to different sub-blocks in each of two different planes.).  
In regards to Claim 11, Lee discloses a method, comprising: receiving a plurality of units of host data (Lee [0006] teaches a host reading and writing data by way of logical and physical addresses. A unit of host data is interpreted as the data to be written or to be read for use by the host. Lee [0030-0032; Fig. 3] teaches a plurality of units of host data as a plurality of logical sectors.), including host data corresponding to a first range of logical address (Lee [0034-0035; Fig. 3] teaches a first logical sector having a first logical address.) and to a second range of logical addresses (Lee [0034-0035; Fig. 3] teaches a second logical sector having a second logical address.), the first and second ranges of logical addresses being distinct (Lee [0034-0035] teaches the first and second sectors are distinct because they are different sectors residing on different planes.); in response to a unit of host data corresponding to the first range of logical address (Lee [0050] teaches a page of data where logical sectors are assigned , in response to a unit of host data corresponding to the first range of logical address (Lee [0050] teaches a page of data where logical sectors are assigned by the host. A first range of logical sectors is assigned to a first plane. Lee [0050-0051].  For example, writing to Plane 0 requires the host to assign page of logical sectors. Lee [0050-0051].), assigning the host data corresponding to the first range of logical addresses to a first subset, but not a second subset, of a plurality of planes (Lee [0032-0035] discloses mapping logical address (LSA) from a host to physical block addresses (PBA) where each page of the PBA stores one sector of data and the LSA.  The translation of logical to physical addresses is controlled by the flash controller.  Lee [0044].  Lee [0051] teaches a sequential stream of host data is written across the four planes.  Data writing is segregated between planes. Lee [0052].), each of the planes having a plurality of non-volatile memory cells each connected along one of a plurality of word lines (Lee [0086] discloses a page size is 4 K bytes or higher for multi-level cell flash memory. A person having ordinary skill in the art would know that the operation of a flash memory cell inherently requires a connection of a plurality of word lines to the flash memory cells. This statement of the skill of a person having ordinary skill in the art is supported by Lee’s disclosure that its invention is related to Chen et al [US 7,082,056 B2 referred hereinafter as Chen].  Lee [0002]. Chen [DETX 20; Fig 4A] discloses a flash cell is connected to a word line.  Additional support of the above statement of the skill of a person having ordinary skill in the art can be found in the lecture notes from The Berkeley Wireless Research Center’s EE141 Spring 2007 course that discloses a plurality of word lines connected to the memory cells.  See slides 18-222.) and arranged into blocks and each of the blocks including a plurality of sub-blocks (Lee [0029, 0050-0052; Fig. 7] discloses a flash memory chip supporting four planes where each plane is further divided into a plurality of blocks and each block is further divided in pages interpreted as sub-blocks.), the planes including the first subset of one or more planes and the second subset of one or more planes (Lee [Fig. 7 Plane 0-3] discloses the planes contain one or more planes.  A first subset of planes includes the distinct Planes 0.  Lee [Fig. 7].  A second subset of one plane is Plane 1.  Lee [Fig. 7].), the first subset and second subset being distinct (Lee [0052] teaches writing data to each plane in 64 pages until each block is full.  Writing is executed from block 0 of Plane 0 through block the last block of Plane 0.  Lee [0052].  Writing for Plane 1 begins at block 1 through the last block.  Lee [0052].); in response to a unit of host data corresponding to the second range of logical address (Lee [0050] teaches a page of data where logical sectors are assigned by the host. A first range of logical sectors is assigned to a first plane. Lee [0050-0051].  For example, writing to Plane 1 requires the host to assign page of logical sectors. Lee [0050-0051].), assigning the host data corresponding to the second range of logical addresses to the second subset, but not the first subset, of the planes (Lee [0032-0035] discloses mapping logical address (LSA) from a host to physical block addresses (PBA) where each page of the PBA stores one sector of data and the LSA.  The translation of logical to physical addresses is controlled by the flash controller.  Lee [0044].  Lee [0051] teaches a sequential stream of host data is written across the four planes.  Data writing is segregated between planes. Lee [0052].); and concurrently programing the host data corresponding to the first range of logical addresses into memory cells of a sub-block of the first subset planes along a first of the word lines and programing the host data corresponding to the second range of logical addresses into memory cells of a sub-block of the second subset of planes along a second of the word lines (Lee [0052] teaches writing data to each plane in 64 pages until each block is full.  Writing is executed from block 0 of Plane 0 through block the last block of Plane 0.  Lee [0052].  Writing for Plane 1 begins at block 1 through the last block.  Lee [0052].), the first word line and second word line being distinct (Lee [Fig. 7 Plane 0-3] discloses the planes contain one or more planes.  A first subset of planes includes the distinct Planes 0-3.  Lee [Fig. 7].  A second subset of distinct planes are the sub planes that make up each plane.  For example, Plane 0 is made up of a subset of Plane 0 Page Reg and Plane 0 PL REG.).  
In regards to Claim 12, Lee discloses the method of claim 11, further comprising: in response to a unit of host data corresponding to the first range of logical address (Lee [0032] teaches the LSA sector address is a logical address sent from a host PC.  Lee [0050] teaches logical sectors of data from the host are buffered until a full page is formed. Lee [0050] teaches a page of data where logical sectors are assigned by the host. A first range of logical sectors is assigned to a first plane. Lee [0050-0051].), storing the host data corresponding to the first range of logical addresses in a first write queue (Lee [0032] teaches the LSA sector address is a logical address sent from a host PC.  Lee [0050] teaches logical sectors of data from the host are buffered until a full page is formed.  Therefore, Lee discloses receiving a full page of logical addresses as a first range.); accumulate one or more write units of data corresponding to the first range of logical addresses in the first write queue (Lee [0050] teaches logical sectors of data from the host are buffered until a full page is formed.); in response to a unit of host data corresponding to the second range of logical addresses (Lee [0050] teaches a page of data where logical sectors are assigned by the host.), storing the host data corresponding to the second range of logical addresses in a second write queue (Lee [0050-0052] teaches ; forming the accumulated host data corresponding to one or both of the first write queue and the second write queue into at least a portion of a page of write data (Lee [0052] discloses writing the data represented by the LSA in physical blocks.); and storing the at least a portion of the page of write data in a page buffer (Lee [0031; Fig. 3 #46] discloses sector data buffers storing 512-byte sectors of data to be written to pages in the flash memory module.  The sector data buffers store data from the host until a full page is formed.  Lee [0050].), wherein the concurrent programing of the host data corresponding to the first range of logical addresses and the second range of logical addresses is performed using the portion of the page of write data stored in the page buffer (Lee [0049] teaches concurrent writes between planes.  As noted above, a page buffer stores write data for all writes.).  
In regards to Claim 13, Lee discloses  the method of claim 12, further comprising: forming the host data from one or both of the first write queue and the second write queue into the at least a portion of the page of write data (Lee [0044] discloses the flash controller forming the physical data from the LSA sent by the host.); assigning physical addresses on the planes to which the at least a portion of the page of write data is to be written (Lee [0051-0052] teaches writing the streams of host data to physical blocks in 64 page increments.); and transferring the at least a portion of the page of write data to the page buffer (Lee [0050] teaches buffering page data into a register until a full page of data is ready for writing.).  
In regards to Claim 14, Lee discloses the method of claim 13, wherein assigning the physical addresses to which the at least a portion of the page of write data is to be written includes: independently specifying a word line in each of the first and second subsets of planes; and independently specifying sub-blocks within each of the planes (Lee [0052-0053] teaches writing data to the physical memory space by writing to plane 0, lower block 0 in 64 page increments.  The next write is to plane 1, block 1 in 64 page increments.).  
In regards to Claim 15, Lee discloses the method of claim 11, further comprising: receiving physical addresses to which to concurrently program the host data corresponding to the first range of logical addresses and the host data corresponding to the second range of logical addresses (Lee [0049] teaches concurrent writes between planes.), the physical addresses independently specifying a word line in each of the first and second subsets of planes and independently specifies sub-blocks within each of the planes (Lee [0051-0053] teaches writing to different sub-blocks in each of two different planes.).  
In regards to Claim16, Lee discloses an apparatus, comprising: one or more control circuits configured to connect to an array of non-volatile memory cells (Lee [Fig. 5] teaches a flash controller.) having a plurality of planes, each of the planes having a plurality of the non-volatile memory cells connected along word lines and arranged into blocks and each of the blocks including a plurality of sub-blocks (Lee [0029, 0050-0052; Fig. 7] discloses a flash memory chip supporting four planes where each plane is further divided into a plurality of blocks and each block is further divided in pages interpreted as sub-blocks.), the planes including a first subset of one or more planes and a second subset of one or more planes, the first subset and second subset being distinct (Lee [Fig. 7 Plane 0-3] discloses the planes contain one or more planes.  A first subset of planes includes the distinct Planes 0.  Lee [Fig. 7].  A second , the one or more control circuits configured to: receive a plurality of units of host data (Lee [0006] teaches a host reading and writing data by way of logical and physical addresses. A unit of host data is interpreted as the data to be written or to be read for use by the host. Lee [0030-0032; Fig. 3] teaches a plurality of units of host data as a plurality of logical sectors.), including host data corresponding to a first range of logical address (Lee [0034-0035; Fig. 3] teaches a first logical sector having a first logical address.) and to a second range of logical addresses (Lee [0034-0035; Fig. 3] teaches a second logical sector having a second logical address.), the first and second ranges of logical addresses being distinct (Lee [0034-0035] teaches the first and second sectors are distinct because they are different sectors residing on different planes.); in response to a unit of host data corresponding to the first range of logical address (Lee [0050] teaches a page of data where logical sectors are assigned by the host. A first range of logical sectors is assigned to a first plane. Lee [0050-0051].  For example, writing to Plane 0 requires the host to assign page of logical sectors. Lee [0050-0051].), store host data corresponding to a first range of logical addresses in a first write queue (Lee [0032] teaches the LSA sector address is a logical address sent from a host PC.  Lee [0050] teaches logical sectors of data from the host are buffered until a full page is formed.  Therefore, Lee discloses receiving a full page of logical addresses as a first range.); in response to a unit of host data corresponding to the second range of logical address (Lee [0050] teaches a page of data where logical sectors are assigned by the host. A first range of logical sectors is assigned to a first plane. Lee [0050-0051].  For example, writing to Plane 1 requires the host to assign page of logical sectors. Lee [0050-0051].), store the unit host data corresponding to a second range of logical addresses in a second write queue (Lee [0050-0052] teaches streaming host data across four planes in order.  Writes are streamed across ; assign the host from the first write queue to the first subset of planes, but not to the second subset of planes (Lee [0032-0035] discloses mapping logical address (LSA) from a host to physical block addresses (PBA) where each page of the PBA stores one sector of data and the LSA.  The translation of logical to physical addresses is controlled by the flash controller.  Lee [0044].  Lee [0051] teaches a sequential stream of host data is written across the four planes.  Data writing is segregated between planes. Lee [0052].); assign the host data from the second write queue to the second subset of planes, but not the first subset of planes (Lee [0032-0035] discloses mapping logical address (LSA) from a host to physical block addresses (PBA) where each page of the PBA stores one sector of data and the LSA.  The translation of logical to physical addresses is controlled by the flash controller.  Lee [0044].  Lee [0051] teaches a sequential stream of host data is written across the four planes.  Data writing is segregated between planes. Lee [0052].); form the host data from one or both of the first write queue and the second write queue into at least a portion of a page of write data (Lee [0044] discloses the flash controller forming the physical data from the LSA sent by the host.); and assign physical addresses on the plurality of planes to which the at least the portion of the page of write data is to be written (Lee [0051-0052] teaches writing the streams of host data to physical blocks in 64 page increments.), the physical addresses independently specifying a word line in each of the first and second subsets of planes and independently specifying sub-blocks within each of the planes (Lee [0052-0053] teaches writing data to the physical .  
In regards to Claim 20, Lee discloses the apparatus of claim 16, wherein at least a portion of the one or more control circuits is formed on a control die, the apparatus further comprising: a memory die including the array of memory cells (Lee [Fig. 5] teaches flash memory modules.), the memory die formed separately from and bonded to the control die (Lee [Fig. 5] teaches the flash controller is bonded to the flash memory modules and the DRAM memory modules.).  
In regards to Claim 18, Lee discloses the apparatus of claim 17, further comprising: one or more buffer memories, including a page buffer configured to store host data to be concurrently programmed into the memory cells of the plurality of planes (Lee [0031; Fig. 3 #46] discloses sector data buffers storing 512-byte sectors of data to be written to pages in the flash memory module.  The sector data buffers store data from the host until a full page is formed.  Lee [0050].), wherein the one or more control circuits are connected to the one or more buffer memories (Lee [0043] teaches a flash controller.), the one or more control circuits further configured to: maintain the first write queue (Lee [0032] teaches the LSA sector address is a logical address sent from a host PC.  Lee [0050] teaches logical sectors of data from the host are buffered until a full page is formed.  Therefore, Lee discloses receiving a full page of logical addresses as a first range.) in the one or more buffer memories (Lee [0050] teaches each plane has a pipelined page register that holds the plane’s date until a full page is held.); maintain the second write queue in the one or more buffer memories (Lee [0050-0052] teaches streaming host data across four planes in order.  Writes are streamed across Planes 0-3.  Lee [0051].  For each plane write occur sequentially across blocks in 64 page increments.  ; and store the at least a portion of the page of write data in the page buffer (Lee [0031; Fig. 3 #46] discloses sector data buffers storing 512-byte sectors of data to be written to pages in the flash memory module.  The sector data buffers store data from the host until a full page is formed.  Lee [0050].).  
In regards to Claim 19, Lee discloses the apparatus of claim 18, the apparatus including: a memory controller comprising the one or more of the buffer memories for the first write queue and the second write queue (Lee [0043] teaches a flash memory controller.).  
In regards to Claim 20, Lee discloses the apparatus of claim 18, wherein the page buffer is formed on the control die (Lee [Fig. 5] teaches the flash controller is bonded to the flash memory modules and the DRAM memory modules.).  

Response to Arguments
Applicant states the purpose of its invention is to avoid inefficiencies created by mismatches between data sizes for data servers running virtual machines and flash memory based solid state drives.  Remarks [Pgs. 9-10]. This problem is addressed by assigning ranges of logical addresses, received by different virtual machines, to different subsets of planes of a memory die and then writing in parallel. Remarks [Pg. 10]. This Examiner assumes Applicant’s claims recite its solution to the above problem where Applicant recites:
receive a plurality of units of host data, including host data corresponding to a first range of logical addresses and to a second range of logical addresses, the first and second ranges of logical addresses being distinct; 
in response to a unit of host data corresponding to the first range of logical addresses, assign the host data corresponding to a first range of logical addresses to the first subset of planes, but not to the second subset of planes; 
in response to a unit of host data corresponding to the second range of logical addresses, assign the host data corresponding to a second range of logical addresses to the second subset of planes, but not the first subset of planes; and 
concurrently program the host data corresponding to the first range of logical addresses into memory cells of a sub-block the first subset of planes along a first of the word lines and program the host data corresponding to the second range of logical addresses into memory cells of a sub-block of the second subset of planes along a second of the word lines, the first word line and second word line being distinct. See Claim 1.

Comparing the above claim language with the problem and solution stated by Applicant reveals a disconnect between the scope of Applicant’s claims and its solution.  For example, Applicant recites “a plurality of units of host data.” The scope of a “unit of host data” would include any identifiable size, amount, or type of data.  The scope of this term does not capture a difference between a unit of data used by a virtual machine and a unit of data used by flash storage device.
Applicant is encouraged to claim its invention in terms of that capture how its invention determines a mismatch between data sizes for data servers running virtual machines and flash memory based solid state drives. 
Applicant argues Lee does not teach “assigning host data to different subsets of planes in response to the different ranges of logical addresses to which they belong and then programming these planes concurrently.” Remarks [Pg. 11].  Applicant’s argument is not persuasive. For example, Lee teaches assigning host data to different subsets of planes in response to different ranges of logical address to which they belong as a first range of logical sectors assigned to a first plane. Lee [0050-0051].  Then writing to Plane 1 requires the host to assign page of logical sectors. Lee [0050-0051]. Additionally, Lee 
Applicant argues a full text search of Lee does not return results for “word lines” and “multi-plane parallel programming on different word lines for the different ranges of logical addresses.” Remarks [Pg. 11].  Applicant’s argument is not persuasive.  The statutory requirements set forth by 35 USC 102 do not require sameness between the words of Applicant’s claims and the prior art.  Instead, the burden placed on Applicant is that Applicant shall be entitled to a patent unless:
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

With regards to Applicant’s argument that a full text search of Lee does not return results for “word lines,” Applicant’s argument is not persuasive because Lee is a printed publication describing word lines through its disclosure of flash memory. It is axiomatic that a flash memory teaches word lines because word lines are a fundamental element required for the operation of flash memories. A person having ordinary skill in the art would know that the operation of a flash memory cell inherently requires a connection of a plurality of word lines to the flash memory cells. This statement of the skill of a person having ordinary skill in the art is supported by Lee’s disclosure that its invention is related to Chen et al [US 7,082,056 B2 referred hereinafter as Chen].  Lee [0002]. Chen [DETX 20; Fig 4A] discloses a flash cell is connected to a word line.  Additional support of the above statement of the skill of a person having ordinary skill in the art can be 3. Applicant’s argument is akin to an inventor claiming a mode of transportation where a means of motive energy is connected to four wheels, a steering apparatus, an energy reservoir, and associated control elements. Then arguing a prior teaching of a car does not disclose wheels, an internal combustion engine, a gas tank, and steering wheel.
  With regards to Applicant’s argument that a full text search of Lee does not return a result for “multi-plane parallel programming on different word lines for the different ranges of logical addresses,” Applicant’s argument is not persuasive. It is not necessary for Lee to disclose the exact words of Applicant’s claims.  Instead Lee is a printed publication describing “multi-plane parallel programming on different word lines for the different ranges of logical addresses.” Lee discloses “multi-plane parallel programming on different word lines for the different ranges of logical addresses” as a multiplane flash memory chip where writing to each plane is accomplished by organizing writing through logical sectors having logical addresses. Lee [0034-0035; Fig. 3]. The writing of data is executed concurrently on multiple planes for each flash memory plane. Lee [0050-0053].  
Applicant argues Lee does not teach “storing units of data in different write queues in response to the range of logical addresses to which the units correspond.” Remarks [Pg. 12-13].  Applicant’s argument is not persuasive.  Lee [0050] teaches a page of data where logical sectors are assigned by the host. For each assigned logical sector a 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FRANCIS WOJTON whose telephone number is (469)295-9172. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.F.W./Examiner, Art Unit 2138                                                                                                                                                                                                        
/Michael Krofcheck/Primary Examiner, Art Unit 2138                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 http://bwrcs.eecs.berkeley.edu/Classes/icdesign/ee141_s07/Lectures/Lecture25-Memory_6up.pdf (retrieved 7 October 2021).
        2 http://bwrcs.eecs.berkeley.edu/Classes/icdesign/ee141_s07/Lectures/Lecture25-Memory_6up.pdf (retrieved 7 October 2021).
        3 http://bwrcs.eecs.berkeley.edu/Classes/icdesign/ee141_s07/Lectures/Lecture25-Memory_6up.pdf (retrieved 7 October 2021).